Motion granted to the extent of resettling the decision of December 29, 1933 [240 App. Div. 1009], so as to provide that the reference now in progress be continued for the purpose of determining the payments which the defendant Marcus Tausig claims to have made to the plaintiff and which are alleged to be usurious, and that the referee report thereon to the Special Term, together with his opinion. The foregoing is to be in lieu of our decision that there be a trial in Special Term of that issue. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.